Citation Nr: 1517124	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-35 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2014, the Board remanded this case for further development, which has been completed.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2014 remand, the Board also referred a claim of service connection for bilateral pes planus to the agency of original jurisdiction (AOJ).  The pending claim was acknowledged in January 2015, but it does not appear that this issue has been adjudicated and it is again referred to the AOJ.


FINDING OF FACT

The Veteran is not currently have either a low back disability or a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard October 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Pursuant to the Board's September 2014 remand directives, the RO requested the Veteran either to submit records reflecting his private treatment for his claimed disabilities (as referenced in his formal service connection claim form) or to complete and return release forms to allow VA to obtain the records on his behalf.  However, the Veteran failed to either provide any records or return any completed release forms.

The Veteran was provided VA medical examinations in March 2011 and October 2014, and the examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and describe the Veteran's claimed disabilities in sufficient detail so that the Board's evaluation is a fully informed one.  In that regard, the examination reports, when considered together, include sufficient findings to support the examiners' determination that the Veteran has no current diagnosable low back or bilateral knee disabilities.  Thus, VA's duty to assist has been met.

Analysis

The Veteran is seeking service connection for low back and bilateral knee disabilities, as he first began experiencing lower back and knee pain during service, and reports experiencing consistent back and knee pain since service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (table).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

While the Veteran's service treatment records reference his treatment for back and knee pain, as reflected by his treatment in 2004 and 2005 for "lumbago," a synonym for back pain, and treatment in 2004, 2005, 2006, and 2007 for knee pain and bilateral patellofemoral syndrome, they do not reflect diagnoses of any chronic back or knee disabilities.

Moreover, and most significantly, the current evidence of record does not reflect any diagnoses of chronic low back or knee disabilities, or any other sufficient evidence to show a current disability for either of the two claims.

The Veteran has reported experiencing back and knee pain during and since service, and he is competent to report these symptoms, as orthopedic pain is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not competent, as a lay person who does not claim to possess any medical expertise, to render diagnoses related to his back and knee pain.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran's lay statements are not probative evidence that may establish evidence of a current lower back or knee disability, and competent medical evidence is required to decide the claims.  Id.
 
However, the medical evidence of record likewise fails to reflect any diagnoses of current low back or knee disabilities.  The Veteran has not submitted (or allowed VA to request) any private treatment records reflecting current diagnoses related to his back and knee complaints.  Moreover, while the Veteran was afforded two VA examinations to determine the nature of his claimed current low back and knee disabilities, on both occasions, the examiners found insufficient pathology (as reflected by the results of physical examinations and radiological studies) to render related diagnoses.  Furthermore, while both examiners acknowledged the Veteran's reports of experiencing continuous low back and bilateral knee pain since service, pain alone, without a diagnosed underlying disease or disability, is not a clinical disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

Thus, the evidence of record fails to reflect current diagnoses related to the Veteran's claimed lower back and knee disabilities.  Absent a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved, and service connection for low back and bilateral knee disabilities is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


